2013 UT App 137
_________________________________________________________

               THE UTAH COURT OF APPEALS

                      CHARLES D. FRIEDMAN,
                     Plaintiff and Appellant,
                                 v.
                       SALT LAKE COUNTY,
                     Defendant and Appellee.

                      Memorandum Decision
                        No. 20110870‐CA
                       Filed May 31, 2013

               Third District, Salt Lake Department
                The Honorable Anthony B. Quinn
                          No. 090916703

             Charles D. Friedman, Appellant Pro Se
           Zachary L. Lancaster, Attorney for Appellee

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
    Decision, in which JUDGES WILLIAM A. THORNE JR. and
                 STEPHEN L. ROTH concurred.


CHRISTIANSEN, Judge:

¶1      Charles D. Friedman appeals from the trial court’s dismissal
of his constitutional claims against Salt Lake County (the County).
We affirm.

¶2      Friedman alleges that the County violated his rights under
the Utah Constitution to due process, freedom from involuntary
servitude, and the free exercise of his religion. See Utah Const. art.
I, § 7 (“No person shall be deprived of life, liberty or property,
without due process of law.”); id. art. I, § 21 (“Neither slavery nor
involuntary servitude, except as a punishment for crime, whereof
the party shall have been duly convicted, shall exist within this
                    Friedman v. Salt Lake County


State.”); id. art. I, § 4 (guaranteeing “free exercise” of religion). In
his complaint, Friedman seeks equitable relief and monetary
damages.1

¶3     In May 2009, Friedman was a federal prisoner being held at
the Salt Lake County Adult Detention Center (the Detention
Center).2 On Saturday, May 9, 2009, during Friedman’s recreation
hour, a jail officer instructed Friedman to clean writing from his
cell wall and Friedman refused. Friedman is Jewish and,
accordingly, observes Saturday as his Sabbath. Jewish tenets
require that he perform no work on Saturdays. While declining to
clean his wall may have been consistent with his religious beliefs,
Friedman’s refusal to follow the officer’s order constituted a
violation of the Detention Center’s rules. As a result, the officer



       1
        Specifically, Friedman seeks declaratory and injunctive
relief and damages. However, Friedman’s equitable relief claims
became moot when he was transferred from the Salt Lake
County Adult Detention Center, which, based upon the return
address on his complaint, occurred before Friedman filed the
present action. “A case is deemed moot when the requested
judicial relief cannot affect the rights of the litigants.” In re C.D.,
2010 UT 66, ¶ 11, 245 P.3d 724 (citation and internal quotation
marks omitted). An appellate court will generally not consider
mooted issues on appeal. State v. Vicente, 2004 UT 6, ¶ 3, 84 P.3d
1191. Because Friedman is no longer being held at the Salt Lake
County Adult Detention Center, any relief in the form of either a
declaratory judgment or an injunction would not affect his
rights, and his equitable claims are therefore moot.
       2
         “On appeal from a motion to dismiss, we review the facts
only as they are alleged in the complaint. We accept the factual
allegations as true and draw all reasonable inferences from those
facts in a light most favorable to the plaintiff. We recite the facts
accordingly.” See Peck v. State, 2008 UT 39, ¶ 2, 191 P.3d 4
(footnotes and internal quotation marks omitted).




20110870‐CA                        2                2013 UT App 137
                    Friedman v. Salt Lake County


filed a Prisoner Violation Report and terminated the remainder of
Friedman’s recreation hour. Friedman filed two Prisoner Grievance
Forms, requesting a written apology and claiming that the officer
violated his constitutional right to the free exercise of his religion
and his right to refuse forced labor. Friedman’s requests for relief
were denied. In response to Friedman’s Prisoner Grievance Forms,
the prison officials explained that it was a jail rule that he clean his
cell every day. On May 11, 2009, a Prisoner Disciplinary Hearing
Disposition held that Friedman was in violation of prisoner rules
and regulations. Friedman’s Prisoner Grievance Appeal was also
denied. Thereafter, on October 6, 2009, Friedman filed a complaint
with the trial court.

¶4     The trial court reviewed Friedman’s complaint as a petition
for extraordinary relief pursuant to rule 65B(b) of the Utah Rules
of Civil Procedure. See Utah R. Civ. P. 65B(a) (“Where no other
plain, speedy and adequate remedy is available, a person may
petition the court for extraordinary relief on any of the grounds set
forth in paragraph (b) . . . .”); id. R. 65B(b) (governing “petitions
claiming that a person has been wrongfully restrained of personal
liberty”). On January 14, 2010, the trial court dismissed Friedman’s
due process and involuntary servitude claims as frivolous pursuant
to rule 65B(b)(5). See id. R. 65B(b)(5) (explaining the procedure by
which a court may dismiss a petition that is frivolous on its face).
With respect to Friedman’s free exercise claim, however, the trial
court determined that it was not frivolous on its face and ordered
the County to respond to Friedman’s claim. The County
subsequently filed a rule 12(b)(6) motion to dismiss Friedman’s free
exercise claim, which motion the trial court granted on July 29,
2011. See id. R. 12(b)(6) (providing a defense for “failure to state a
claim upon which relief can be granted”).

¶5    Friedman did not petition for extraordinary relief under rule
65B. Rather, he filed a civil complaint seeking equitable and
monetary relief. Additionally, Friedman challenges only the legal
conclusions underlying the trial court’s dismissal of his claims, and
not their procedural posture. We therefore analyze all of




20110870‐CA                        3                2013 UT App 137
                     Friedman v. Salt Lake County


Friedman’s claims pursuant to rule 12(b)(6) of the Utah Rules of
Civil Procedure,3 and “we will affirm the trial court’s dismissal
only if it is apparent that as a matter of law, the plaintiff[] could not
recover under the facts alleged.” Bennett v. Jones, Waldo, Holbrook &
McDonough, 2003 UT 9, ¶ 30, 70 P.3d 17 (citation and internal
quotation marks omitted).

¶6     “Because a rule 12(b)(6) dismissal is a question of law, we
give the trial court’s ruling no deference and review it under a
correctness standard.” Tomlinson v. NCR Corp., 2013 UT App 26,
¶ 5, 296 P.3d 760 (citation and internal quotation marks omitted).
“Additionally, because interpreting the Utah Constitution presents
a question of law, we review the trial court’s determination for
correctness and give no deference to its legal conclusions.” Snyder
v. Murray City Corp., 2003 UT 13, ¶ 17, 73 P.3d 325 (citation and
internal quotation marks omitted).

¶7     In his due process claim, Friedman argues that the County’s
policies and practices violated his procedural due process rights by
punishing him for practicing his religion without “a hearing or


       3
        Even if Friedman’s complaint were properly viewed as a
Rule 65B petition, “[i]t is clear that rule 12(b)(6) of the Utah Rules
of Civil Procedure does apply to [Rule 65B] petitions.” See
Alvarez v. Galetka, 933 P.2d 987, 989 (Utah 1997). It is also well
established that “an appellate court may affirm . . . on any legal
ground or theory apparent on the record.” Bailey v. Bayles, 2002
UT 58, ¶ 10, 52 P.3d 1158 (citation and internal quotation marks
omitted). In either case, “the issue before the court is whether the
petitioner has alleged enough in the complaint to state a cause of
action . . . .” See Alvarez, 933 P.2d at 989 (evaluating Rule 65B
petition under Utah R. Civ. P. 12(b)(6)); cf. Moench v. State, 2002
UT App 333, ¶ 7, 57 P.3d 1116 (“To determine whether a post
conviction petition is frivolous, a trial court need only determine
whether the petition contains sufficient facts to state a cause of
action.”).




20110870‐CA                        4                 2013 UT App 137
                     Friedman v. Salt Lake County


other process.” In analyzing due process, the Utah Supreme Court
has stated, “At a minimum, [t]imely and adequate notice and an
opportunity to be heard in a meaningful way are at the very heart
of procedural fairness.” In re Worthen, 926 P.2d 853, 876 (Utah 1996)
(alteration in original) (citation and internal quotation marks
omitted).

¶8      Friedman has failed to state a claim upon which relief can be
granted. He has simply not “alleged enough in the complaint to
state a cause of action” for a due process violation in this instance.
See Alvarez v. Galetka, 933 P.2d 987, 989 (Utah 1997). The instruction
to clean the writing off his cell wall and the filing of the Prisoner
Violation Report were both conducted in accordance with the
Detention Center’s rules and regulations. Although Friedman’s
recreation hour was terminated before the full process was
complete, Friedman has not met his burden of demonstrating that
the County denied him due process during the initial disciplinary
action or in the administrative review process that followed. In fact,
Friedman was given a disciplinary hearing just two days after the
alleged grievance arose. Friedman was also allowed to make a
prisoner grievance appeal. Thus, we determine that Friedman’s
due process claim was properly dismissed.4


       4
         Friedman has failed to show that filing a section 1983
civil rights action at the time of the alleged constitutional
violations would not have adequately redressed his injuries. See
42 U.S.C.A. § 1983 (West 2012). In Spackman ex rel. Spackman v.
Board of Education, 2000 UT 87, 16 P.3d 533, the Utah Supreme
Court held that the due process clause is self‐executing, id. ¶ 10,
and that violation of that clause may be remedied through a
private suit for damages under certain circumstances, id. ¶ 22. In
order to sustain an action for damages, a plaintiff must establish
three elements, including that “existing remedies do not redress
his or her injuries.” See id. ¶ 24. But see id. ¶ 24 n.10 (deferring
“the question of whether existing federal law remedies should
                                                           (continued...)




20110870‐CA                        5                 2013 UT App 137
                    Friedman v. Salt Lake County


¶9     Friedman also argues that the trial court erred in dismissing
his claim that the officer’s order to clean his cell on his day of
Sabbath constituted involuntary servitude. Friedman analogizes his
situation to that of a guest at a hotel who is required to clean his
own room.

¶10 The Utah Constitution, article I, section 21 states, “Neither
slavery nor involuntary servitude, except as a punishment for
crime, whereof the party shall have been duly convicted, shall exist
within this State.” Utah Const. art. I, § 21. In his complaint,
Friedman states that he was a “duly detained federal prisoner
being held at the Salt Lake County Jail pursuant to a housing
agreement between the United States Marshal Service and Salt
Lake County.” In his brief on appeal, he states that he “was an
unsentenced federal detainee.”

¶11 Even accepting the facts in Friedman’s complaint as true,
and therefore, assuming as true that Friedman had not yet been
“duly convicted,” see id., Friedman has failed to allege facts that
would support a claim of involuntary servitude. By his own
admission, at the time of the officer’s order, Friedman was detained
at the Detention Center. Every inmate of that facility is subject to its
rules and regulations. The jail officer instructed Friedman to clean
off “some nondescript writing” from his cell wall. In so doing, the
officer was seeking to enforce the jail rule requiring inmates to
clean their cells on a daily basis. After Friedman refused,
explaining that it was his Sabbath, the officer penalized Friedman




       4
        (...continued)
preclude a state court from awarding damages for a state
constitutional tort”). However, because we determine that
Friedman failed to adequately state a claim for violation of his
due process rights, we do not address whether he would have
been entitled to monetary damages for the due process
violations he alleges.




20110870‐CA                        6                2013 UT App 137
                    Friedman v. Salt Lake County


by discontinuing his recreation hour pursuant to Detention Center
rules and regulations.

¶12 Friedman’s allegations do not give rise to involuntary
servitude because Friedman essentially chose to disobey the
officer’s order to clean the wall and thereby have his recreation
hour discontinued. He fails to allege any other repercussion as a
result of the officer’s Prisoner Violation Report. See Immediato v. Rye
Neck Sch. Dist., 73 F.3d 454, 459 (2d Cir. 1996) (“In application,
courts have consistently found the involuntary servitude standard
is not so rigorous as to prohibit all forms of labor that one person
is compelled to perform for the benefit of another. The Thirteenth
Amendment [to the United States Constitution5] does not bar labor
that an individual may, at least in some sense, choose not to
perform, even where the consequences of that choice are
‘exceedingly bad.’” (citation omitted)). In addition, the facts alleged
by Friedman do not support a claim of “servitude” performed “for


       5
        Because the Thirteenth Amendment to the United States
Constitution and article 1, section 21 of the Utah Constitution are
substantively identical, compare U.S. Const. amend. XIII, § 1
(“Neither slavery nor involuntary servitude, except as a
punishment for crime whereof the party shall have been duly
convicted, shall exist within the United States, or any place
subject to their jurisdiction.”) with Utah Const. art. I, § 21
(“Neither slavery nor involuntary servitude, except as a
punishment for crime, whereof the party shall have been duly
convicted, shall exist within this State.”), and because there is no
relevant Utah case law interpreting article 1, section 21, we are
guided by Thirteenth Amendment jurisprudence to analyze
Friedman’s involuntary servitude claim. Cf. General Elec. Co. v.
Thrifty Sales, Inc., 301 P.2d 741, 745 (Utah 1956) (noting that
decisions interpreting the 14th amendment to the U.S.
Constitution by federal courts are “helpful and persuasive” in
the interpretation of the “substantially similar” due process
clause of the Utah Constitution).




20110870‐CA                       7                 2013 UT App 137
                     Friedman v. Salt Lake County


another,” as opposed to undertaking mere housekeeping chores in
his own cell. See McGarry v. Pallito, 687 F.3d 505, 514 (2d Cir. 2012)
(“Where a detainee is required to perform personally‐related
chores, this work is not for another. . . . [T]he Thirteenth
Amendment may be violated if a[n] . . . institution requires inmates
to perform chores which . . . are not personally related, but are
required to be performed solely in order to assist in the defraying
of institutional costs.” (alterations in original) (citation and internal
quotation marks omitted)); Hause v. Vaught, 993 F.2d 1079, 1085 (4th
Cir. 1993) (determining that “[d]aily general housekeeping
responsibilities” did not violate the Thirteenth Amendment
prohibition of involuntary servitude).

¶13 We conclude that Friedman has failed to state a claim that
the County violated his right to be free from involuntary servitude.
As a result, the trial court correctly dismissed Friedman’s claim.

¶14 Finally, Friedman argues that he was denied his right to
freely exercise his religion. Before the trial court, the County
argued that the free exercise clause of Utah’s Constitution is not
self‐executing and, even if it is, Friedman did not meet the
necessary pleading requirements under Spackman ex rel. Spackman
v. Board of Education, 2000 UT 87, 16 P.3d 533. See id. ¶¶ 22–25
(holding that “[t]o ensure that damage actions are permitted only
‘under appropriate circumstances,’ . . . a plaintiff must establish . . .
three elements before he or she may proceed with a private suit for
damages”—first, “that he or she suffered a ‘flagrant’ violation of
his or her constitutional rights”; second, “that existing remedies do
not redress his or her injuries”; and third, “that equitable relief,
such as an injunction, was and is wholly inadequate to protect the
plaintiff’s rights or redress his or her injuries”).

¶15 The trial court ruled that the free exercise clause is self‐
executing. See id. ¶ 7 (“In essence, a self‐executing constitutional
clause is one that can be judicially enforced without implementing
legislation.”). However, the trial court ruled that Friedman did not
establish the second prong of Spackman—that there were no




20110870‐CA                        8                 2013 UT App 137
                    Friedman v. Salt Lake County


existing remedies that could have redressed his injuries. See id.
¶ 24. The trial court therefore dismissed Friedman’s free exercise
claim.

¶16 We begin our analysis of this issue “in adherence to the
general rule that courts should avoid reaching constitutional issues
if the case can be decided on other grounds.” West v. Thomson
Newspapers, 872 P.2d 999, 1004 (Utah 1994). In this case, we need
not address whether the free exercise clause is self‐executing
because Friedman did not meet the pleading elements under
Spackman.

¶17 Friedman argues that the elements required by Spackman
constitute a heightened pleading requirement from which pro se
litigants should be exempt. While it is true that a pro se litigant
“should be accorded every consideration that may reasonably be
indulged,” State v. Winfield, 2006 UT 4, ¶ 19, 128 P.3d 1171 (citation
and internal quotation marks omitted), it is also true that a pro se
litigant “will be held to the same standard of knowledge and
practice as any qualified member of the bar.” Id. (citation and
internal quotation marks omitted).

¶18 Even granting Friedman as much latitude as possible in
liberally construing his complaint, and even assuming that he can
meet the first two elements of Spackman, he still failed to plead facts
sufficient to allege the third element of Spackman—“that equitable
relief, such as an injunction [or declaratory judgment], was and is
wholly inadequate to protect [his] rights or redress his . . .
injuries.”6 See Spackman, 2000 UT 87, ¶ 25. “This final requirement
is meant to take advantage of the meaningful role equitable relief


       6
        We affirm the trial court based on a different Spackman
element. See Bailey v. Bayles, 2002 UT 58, ¶ 10, 52 P.3d 1158
(stating that it is well established in Utah law that we “may
affirm . . . on any legal ground or theory apparent on the record”
(citation and internal quotation marks omitted)).




20110870‐CA                       9                 2013 UT App 137
                    Friedman v. Salt Lake County


can play in redressing constitutional injuries, while not implicating
so many of the difficult policy considerations raised by a decision
to award damages.” Id. (footnote omitted).
¶19 Equitable relief was available to Friedman in the form of an
injunction to change the prison rules regarding work on an
inmate’s Sabbath. During the time his recreation period was
restricted, Friedman had at his disposal the option to file a rule 65B
petition for extraordinary relief. To the extent that he attempted to
do that, see supra note 3, his equitable claims are moot because he
is no longer housed at the Detention Center, see supra note 1. And
Friedman failed to allege any facts sufficient to show that the
injunctive remedy would have been inadequate in any event.
Because Friedman cannot meet this element of Spackman, we affirm
the trial court’s dismissal of Friedman’s free exercise claim.

¶20 In conclusion, we affirm the trial court’s dismissal of
Friedman’s due process claim, involuntary servitude claim, and
free exercise of religion claim.




20110870‐CA                      10                2013 UT App 137